Petition for Writ of Mandamus Denied and Memorandum Opinion and
Concurring Memorandum Opinion filed January 28, 2020.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00691-CV



              IN RE VALERO REFINING TEXAS, L.P., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              295th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-36172

                        MEMORANDUM OPINION

      Relator Valero Refining Texas, L.P. filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. The
Honorable Donna Roth, presiding judge of the 295th District Court of Harris County,
in orders dated December 31, 2018, and June 19, 2019, denied relator’s motions for
summary judgment on relator’s affirmative defense of exclusive remedy pursuant to
the Texas Workers’ Compensation Act. See Tex. Lab. Code Ann. §§ 406.123,
408.001(a). Relator asks this court to compel Judge Roth to grant relator’s motions
for summary judgment and render judgment in relator’s favor.

      On February 25, 2019, and August 2, 2019, Judge Roth denied relator’s
motions for permissive interlocutory appeal on relator’s affirmative defense of
exclusive remedy. Alternatively, relator asks this court to compel Judge Roth to
grant relator permission to bring an interlocutory appeal of her rulings on the
exclusive-remedy defense.

      Relator has not shown that it is entitled to mandamus relief. Accordingly, we
deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant. (Christopher, J.,
concurring) (Poissant, J., joining both the Memorandum Opinion and Concurring
Memorandum Opinion).




                                         2